DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, “the preconfigured positions” lacks proper antecedent basis.  Furthermore, it is unclear how the claim structurally limits an apparatus claim.
Regarding claims 8-10, “the stow position” or “stow positions” lacks proper antecedent basis.
The other claims are rejected based on their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10, 12-15, 19-22, 24 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Au (U.S. Patent 10,601,364).
Regarding claims 1, 2, 4-6, 14, 15, Au discloses (Figs. and claim 1) a method and a solar tracker system, comprising: a first tracker (100-1) that directs a first photovoltaic panel (panel, not labeled) having a first planar surface, the first tracker fixedly attached to and mounted on a first base (base, not labeled); a first actuator (drive device 220) configured to adjust a specific angular position of the first photovoltaic panel relative to the first base about a first axis; and a first controller (300; “controller”) communicatively coupled to the first actuator, the first controller configured to cause the first actuator to position (S610) the first photovoltaic panel relative to a direction (“direction of wind”) of a given incoming wind flow experienced by the first photovoltaic panel, wherein the first planar surface of the first photovoltaic panel is angled toward (Fig. 5) the given incoming (windward) wind flow.  Au further disclose (S610) positioning based in response to a wind speed exceeding a first predetermined threshold (fir or second range).  The manner in which the positions are selected does not structurally limit the claim.  Au further disclose (claim 1) a first sensor (“determine.. direction of wind”) to detect a wind direction.  Au also disclose (Fig. 1) a set of preconfigured positions that are consecutive incremental positions about the first axis that corresponds to the incoming wind flow.  
Regarding claims 7-10, 12, 13, Au discloses (Figs. and claim 1) a solar tracker system, comprising: an array of trackers (100-1, 100-2, 100-8) directing photovoltaic panels configured to have a variable angular position about a first axis, wherein at a first panel and a second panel of the array of photovoltaic panels are positioned independent of one another; and a controller (300; “controller”) configured to receive wind data from an array of sensors (“determine a strength and direction of wind”), the wind data indicating a direction of incoming wind flow, the controller further configured to generate instructions to cause the first panel and the second panel to set a stow position relative (Figs. 5, 6) to the direction of the incoming wind flow, wherein a planar surface of the first panel and the second panel respectively are angled based 
Regarding claims 19-22, 24, Au discloses (Figs. and claim 1) a method of positioning an array of photovoltaic panels (100-1, 100-2, 100-8) comprising: receiving, by a controller (300; “controller”) communicatively coupled with a set of respective actuators (drive device 220) corresponding to a first panel and a second panel of the array of photovoltaic panels, wind data indicating a direction (“direction of wind”) of an incoming wind flow experienced by the first panel and second panel; and in response to said receiving, generating a control signal, by the controller that directs the set of respective actuators to position the first panel and the second panel relative (Figs. 5 and 6) to the direction of the incoming wind flow, wherein the first panel and the second panel are positioned independent of one another and a planar surface of the first panel and the second panel respectively are angled based on the wind flow as experienced by each.  The positions of the arrays (100-1, 100-2) are based on the winds experienced by each respective array as claimed.  Au further disclose (S610) positioning based in response to a wind speed exceeding a first predetermined threshold (fir or second range).  Au also disclose (Fig. 1) a set of preconfigured positions that are consecutive incremental positions about the first axis that corresponds to the incoming wind flow.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3, 11, 16-18, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Au in view of Hudson et al. (U.S. Patent Application Publication 2020/0076355).
Regarding claims 3, 11, 16-18, 23 Au discloses the claimed invention as set forth above.  Au also discloses a horizontal angle position (104’).  Au does not specifically disclose the condition in of the incoming wind being parallel to the first axis.  Hudson et al. teach ([0027]) wind generates very little force in the north-south direction, parallel to the axis.  Thus, one of ordinary skill would recognize that the panel may be horizontally positioned, since very little force is generated by the wind in a parallel direction.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a horizontal angle position of the panel when the wind is parallel to the axis in the apparatus and method of Au in view of Hundson et al. to stability stow the panels as known and predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THANH LUU/Primary Examiner, Art Unit 2878